DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s submission, filed February 14, 2022, has been entered and considered.
	Claims 1-6, 8-11, and 14-23 are pending, and claims 5 and 6 remain withdrawn.

Response to Arguments
	Applicant has argued that Devlin cannot anticipate claim 1 because “Devlin is directed to a massage apparatus for use on a person’s body.  Devlin does not teach or disclose a plug configured for use within an underground wellbore” (Remarks, Page 7).  Applicant’s argument is deemed persuasive, and the rejection based on the Devlin reference has been withdrawn.
	 Applicant has argued, with regard to the Watson reference, that since Watson’s material 306 is “wrapped about the body 64, and gathered on opposite sides of the body,” then “as a result, the cross-sectional shape of the ends of the enclosure 304 varies and is not consistent” (Remarks, Page 6).  Examiner respectfully traverses applicant’s argument.  The limitation “each end has a consistent cross-sectional shape” is not found in the specification, and is indefinite (see rejection below).  As best 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-11, and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 21, the limitation “each end has a consistent cross-sectional shape” is indefinite.  This phrase is not found in the specification.  It is unclear whether the limitation refers to a temporal consistency, i.e. that the sleeve is relatively rigid, or to a spatial consistency, i.e. when moving from the insert to the end of the tubular, the cross-sectional shape remains consistent.  Also, it is unclear if the size of the cross-section must remain consistent (i.e. congruent), or the shape merely be similar throughout. Also, along which plane is the cross-section taken?
Claims 2-4, 8-11, and 14-20 are rejected based on their dependence upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 10, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al. (US 2017/0275965, hereinafter Watson).
	Examiner notes that provisional application 62/416,567 provides basis for the subject matter in the ‘965 publication, and has a filing date of November 2, 2016.  This date is earlier than the filing date of 62/466,461, which is the earliest provisional application that provides support for the claims of the instant application.
	With regard to claim 1, as best understood, Watson discloses an apparatus (Fig. 17), comprising:
a plug configured for use within an underground wellbore (Fig. 17), comprising;
an insert element (64); and
a deformable sleeve (304) that receives and retains the insert element within a medial section (Fig. 17 shows the insert being in the exact middle of the sleeve);
in which the sleeve is tubular and is open on its opposed first and second ends (the sleeve 306 has a generally tubular shape, given that it is a sheet that is wrapped around the insert); in which each end as a consistent cross-sectional shape (Watson’s ends have a consistent cross-sectional shape, at least because the claim does not define in what manner the cross-section must be “consistent,” see annotated Fig. below).

    PNG
    media_image1.png
    412
    664
    media_image1.png
    Greyscale

With regard to claim 2, the medial section follows the contours of the insert element when the insert element is retained within the sleeve (visible in Fig. 17, where the sleeve 304 follows the contour of insert ball 64).
With regard to claim 3, the insert element is firmer than the sleeve (paragraphs 0153-0154).  
With regard to claim 4, the insert element (64) has the shape of a sphere (Fig. 17).
With regard to claim 9, the sleeve is rubber (paragraph 0194, sleeve 304 can be “swellable rubber”).  
(Watson states that the ball 64 can be “made of any degradable, self-degrading or non-degrading material…described herein” in paragraph 0153, and Watson mentions PLA and PGA in paragraph 0028 as being degradable materials.  Given that those materials are primarily polymers, they can be considered “plastic”).  
With regard to claim 16, the insert element is made of a soluble material (see paragraphs 0028 and 0153, PLA and PGA materials).
With regard to claim 17, Watson discloses a system (esp. Figs. 6A and 6B), comprising:
a subterranean wellbore (14) having a perforated casing (70); and
a plurality of the plugs of claim 1 situated within the wellbore (Figs. 6A and 6B show the plug actually being seated in a perforation.  Note that only one plug is shown, but Watson clearly intends to use a plurality, e.g. Figs. 2 and 3, which show multiple perforations which would require plugging).
With regard to claim 19, Watson discloses method for treating a wellbore having a perforated casing (70) comprising:
lowering a plurality of the plugs of claim 1 into the casing (the plugs have to be lowered into the casing in order to close the perforations as illustrated in Figs. 6A and 6B).  
With regard to claim 20, the plurality of plugs are lowered into the casing within fluid (see flow arrow 74 in Fig. 6A, also paragraph 0073).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Delange et al. (US 2018/0371882, hereinafter Delange).
	With regard to claims 14 and 15, Watson fails to disclose the plug being less than two inches in length, or less than one inch in width.  However, Watson does at least state that the plug should be “somewhat larger than a diameter of the perforation” (paragraph 0063).  Watson’s plugs also need to be capable of fitting into the perforations (Figs. 6A, 6B).
	Delange discloses that perforations are “commonly about 0.375 inches in diameter” (paragraph 0008).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Rondeau (US 2011/0240316).
With regard to claim 18, Watson fails to disclose that multiple sets of the plugs can have different colors.
Rondeau discloses a well system in which different drop balls have different colors based on the size of their core (paragraph 0017).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Watson by providing different colors for different sets of plugs having different diameters, in order to enable the plug sizes to be easily identified by an operator without the need for physical measurement.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Luo et al. (US 2010/0200235, hereinafter Luo).
With regard to claim 21, Watson discloses a method for treating a wellbore having a perforated casing (16) using a plurality of plugs (see Fig. 17 for an illustration of the plug), each plug comprising an insert (64) element and a deformable sleeve (304) that receives and retains the insert element within a medial section, in which the sleeve is tubular (sleeve 306 has a generally tubular shape, given that it  is a sheet that is wrapped around the insert) and is open on its opposed first and second ends (Fig. 17); in which each end has a consistent cross-sectional shape (see annotated Fig. provided above), the method comprising:
(example plug is shown being lowered into the casing in Fig. 6A);
thereafter, increasing fluid pressure within the casing (e.g. paragraphs 0041-0044);
thereafter, decreasing fluid pressure within the casing (inherent as the well moves into the production stage and pressure is relieved so that fluid can flow toward the surface).
Watson fails to disclose, as a final step, allowing fluid contained within the casing to flow towards a ground surface, in which the fluid carries at least one of the plurality of plugs; and retrieving at least one of the plurality of plugs from the fluid at the ground surface.  Rather, Watson discloses degradable plug devices which dissolve in the wellbore (e.g. paragraph 0027).
Luo discloses number of ways of removing perforation plugging devices after they have been used.  Luo teaches allowing plugging devices to sink to the wellbore bottom, flowing plugs back to the surface, or degrading the plugging devices in the wellbore (Luo, Paragraph 0005).  In other words, Luo identifies a finite number of predictable solutions for eliminating perforation plugs.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Watson by flowing the plugs back to the surface within the production fluid, rather than degrading or milling the plugs, as Luo’s teachings suggest that such a modification would have been “obvious to try” given that only a finite number .

Allowable Subject Matter
Claims 22-23 are allowed.
Claims 8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676